Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 10 recites “beams”, which should be amended to “beans”.
Appropriate correction is required.

Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:
Regarding claim 1, in line 4 the term “is” after “cereals” should be changed to “of” to place the claim in better form.
Regarding claims 5-6, in line 2 of the respective claims, the limitation “60 s” should be changed to “60 seconds” to place the claim in better form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, the limitation “high-taste-value” recited in the preamble of each claim renders said claims indefinite since the terms “high” and “taste” are relative. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does indicate taste-values associated with example compositions (paragraph 61; table 7 paragraph 78), there is no indication of the exact boundary between “high” and other (e.g. “medium and “low”) taste values. Therefore, it is unclear what feature(s) are encompassed by “high-taste-value”.
Further regarding claim 2, the limitations of viscosity and elasticity render the claim indefinite since it is unclear which units are associated with the recited values. The specification simply states that the viscosity and elasticity are determined by a TA-XT2i physical property instrument (paragraphs 31-32) and states various types of “viscosity” and “elasticity” values, also without units (paragraph 34 table 3; paragraph 58 table 5; paragraph 78 table 7). Since Applicant’s disclosure does not provide any direction for one skilled in the art to determine the units used in said measurements, and since using different units can lead to vastly different values, it is unclear exactly which viscosity/elasticity values are actually encompassed by the claimed invention.
Regarding claim 3, the limitation “course cereals comprise one or more of…” renders the claim indefinite since the limitation appears to contradict itself. The limitation “course cereals” implies a minimum requirement of multiple of cereals, i.e. two or more of the recited alternatives. Contrarily, the limitation “one or more” implies a minimum requirement of a single cereal, i.e. only one of the recited alternatives. It is unclear if the minimum number of cereal(s) required by the claimed invention is “at least one”, or “at least two”.
Regarding claim 4, the claim is rendered indefinite since it is unclear which basis (i.e. mass or volume) is used for the component amounts by parts. The specification does not provide further guidance on the matter. Since the amount by parts for each component can vary depending on the basis used, it is unclear exactly which value(s) are encompassed by the claimed amounts and thereby rendering the scope of the claim unascertainable.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchari NPL. Brown Rice NPL is relied on as evidence.
The limitation “low-glycemic-index (low-GI)” is interpreted in view of the specification to mean food having a GI value of less than or equal to 55 (paragraph 3).
The limitation “coarse cereals”, relative to the rejection of claim 3 under 35 USC 112(b) above, is interpreted to include “one or more” of the recited alternatives (paragraph 10).
The claimed mass ratios are construed to be with respect to dry weight as the specification indicates determining the ratios prior to soaking and cooking (paragraphs 40, 42 and 44).
It is noted that the term “or” in line 2 indicates alternatives. The limitation preceding the term “or” is chosen for the sake of examination, and the limitation following “or” is construed to not be required.
Kitchari NPL teaches a food comprising equal amounts by volume whole mung beans and brown rice (page 2 “ingredients”). Mung bean is disclosed to be a “coarse cereal” by Applicant (e.g. claim 3). Brown rice is known to be a low-GI food having an average GI of 55 as evidenced by Brown Rice NPL (page 3 “brown rice health benefits”). 
Kitchari NPL does not specifically teach the claimed mass ratio of rice to mung bean. However, since the reference already teaches wanting equal amounts of rice and beans, and since there is no evidence of record that the claimed ratios are critical or yield unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the relative mass amounts of rice to mung beans as a matter of manufacturing preference for flavor, texture/mouthfeel, and nutritional profile, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as those stated above. See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 3, Kitchari NPL teaches mung beans as stated for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchari NPL as applied to claims 1 and 3 above, and in view of Chen et al. (WO 2018/153967 A1) and Xu et al. “Effect of high pressure steam on the eating quality of cooked rice”, hereon referred to as “Xu”.
The recited properties are interpreted in view of the specification to be with respect to cooked rice (paragraph 32)
Regarding the hardness, Chen et al. teaches a method of cooking rice (page 1 lines 2-4), where brown rice is subjected to pretreatment followed by cooking, where the method reduces the hardness/texture of the rice from 4456 g to 2861 g (page 21 table 1). The reduced hardness is desirable since it is comparable to that of white rice and facilitates cooking (page 21 lines 19-24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brown rice of Kitchari NPL to have the claimed hardness since the prior art acknowledges the recited values are desirable for brown rice, since there is no evidence of record that the claimed hardness is critical and/or yields unexpected results, and therefore as a matter of manufacturing preference for a desired texture/mouthfeel, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture, effect on cooking time, type of dish being cooked, and consumer preferences or requirements (e.g. difficulty chewing).
Regarding the viscosity and elasticity, Xu teaches that varying cooking properties such as steam pressure can also affect the properties of cooked rice, such as hardness, adhesiveness, and springiness (page 8 section 3.3; table 3; pages 13-14 sections 3.7 and 4).
It would have been obvious to one of ordinary skill in the art to modify the rice of Kitchari NPL to have the claimed viscosity and elasticity values since the prior art acknowledges adjusting texture and rheological properties of cooked rice by changing the cooking parameters, since there is no evidence of record that the claimed viscosity and elasticity are critical and/or yields unexpected results, and therefore as a matter of manufacturing preference for a desired texture/mouthfeel, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture, effect on cooking time, type of dish being cooked, and consumer preferences or requirements (e.g. difficulty chewing).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchari NPL as applied to claims 1 and 3 above, and in view of Black Sticky Rice NPL, Embryo Rice NPL, and Yang et al. (CN 108185288 A). Quail (US 2011/0039006 A1) is relied on evidence for claim 5 and Hyllstam et al. (US 5,820,909) is relied on as evidence for claim 6.
Regarding claim 4, Kitchari NPL does not teach the claimed amounts of mung beans, black rice, oat milled rice with embryo, black sticky rice, and tartary buckwheat.
Black Sticky Rice NPL teaches combining sticky black rice with mung beans, where the black rice has a nutty taste and brown rice texture finish, is high in fiber and mineral content, and a good source of iron (page 1).
Embryo Rice NPL teaches embryo rice is made by hulling (milling) the rice bran while retaining the embryo in order to obtain a rice having retained nutrients with a texture like white rice, where the embryo rice is rich in desired nutrients and provides health benefits (pages 2-3).
Yang et al. teaches a nutritional composition (page 2 lines 24-29) comprising, inter alia, brown (low GI) rice, black rice and tartary buckwheat (page 6 lines 19-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Kitchari NPL to include the claimed ingredients and amounts since the prior art acknowledges the ingredients are known to be included in foods, and particularly with low-GI foods such as brown rice, and therefore as a matter of manufacturing preference for desired taste, texture/mouthfeel, health benefits, and nutritional profile as disclosed by the prior art, and since Applicant has not shown sufficient evidence that the claimed ingredients and amounts produces new, unexpected, and useful function, see In re Levin, 84 U.S.P.Q. 232, 234 (C.C.P.A. 1950). Id. at 7. The following passage is quoted from Levin.
“This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re White, 39 F.2d 974, 17 C.C.P.A., Patents, 956; In re Mason et al., 156 F.2d 189, 33 C.C.P.A., Patents, 1144.”
Regarding claim 5, the combination applied to claim 4 does not teach the mung beans are obtained by a high-temperature fluidization treatment at 165-180oC for 30-60 seconds.
Quail teaches a process for drying particulate plant material (abstract), including mung beans (paragraph 66), where the beans are subjected to fluidized bed heating (paragraph 81) at a temperature including 170 and 180oC (paragraph 94).
Since the claims are directed to a product, where the claimed treatment is a preferred method of making the product, since the prior art acknowledges mung beans can be treated in a fluidized bed at the claimed temperatures, since fluidized bed drying is well known and commonly practiced in the art for preservation of foods, and since there is no indication of specific properties/characteristics imparted by the recited treatment, Applicant’s mung bean appears to be the same as that of the prior art combination.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 6, the combination applied to claim 4 does not teach the black rice is obtained by a high-temperature fluidization treatment at 145-160oC for 30-60 seconds.
Hyllstam et al. teaches a method of processing rice (abstract), where the rice is subjected to fluidized bed heating at a temperature of 120-160oC (column 2 lines 44-47).
As stated above, the claims are directed to a product, where the claimed treatment is a preferred method of making the product. The prior art acknowledges rice can be treated as claimed, and there is no indication that the claimed rice is distinct from that of the prior art. Therefore, Applicant’s rice appears to be the same as that of the prior art combination for the same reasons stated for claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792